DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1 – 12, drawn to a method for recovering a precious metal from a precious metal-containing substrate, classified in C22B 11/042.
Claims 13 – 20, drawn to an aqueous-based leaching solution for a precious metal, classified in C22B 3/10.
The inventions are independent or distinct, each from the other because:

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using said product, such as in a process of acid leaching uranium ore to extract uranium from the ore.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious 
The inventions are independent and distinct and have acquired a separate status in the art in view of their different classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Todd J. Obijeski on 8/10/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1 – 12.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 13 – 20 withdrawn 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Status of Claims







Claims 1 – 20 are pending. Claims 13 – 20 are withdrawn. Claims 1 – 12 are thus pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2 and 7 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 4859293 (“Hirako”) in view of WO 2015/130965 (“Moskovcenko”).
Regarding claim 1, Hirako teaches a method for recovering a precious metal from a precious metal-containing substrate (2: 3-4), the method comprising: (i) combining the precious 
Hirako does not explicitly teach that the aqueous-based leaching solution comprises phosphoric acid.
Moskovcenko teaches a method of recovering gold and/or silver from scrap material (Title). Moskovcenko teaches that the scrap material is treated with a solution comprising a mixture of acids, which may include phosphoric acid as the main constituent (P 4, L 8-9; P 7, L 29 – P 8, L 4). Moskovcenko teaches that phosphoric acid in particular is advantageous as when used, gold and/or silver may be dissolved with high selectivity (P 11, L 10-17), as non-precious substrate material remains substantially undissolved (P 11, L 17-20).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Moskovcenko into Hirako, and include a mixture of acids including phosphoric acid within the leaching solution. These acids contribute towards high selectivity of dissolved material within the leaching solution, ensuring that non-precious substrate material remains substantially undissolved.
Regarding claim 2, Hirako teaches that the precious metal and the pregnant leach solution comprise gold (Title).
Hirako does not explicitly teach that the precious metal-containing substrate comprises ore, mining tails, electronic waste, or any combination thereof.
Moskovcenko teaches a method of recovering gold and/or silver from scrap material (Title). Further, Moskovcenko teaches that the scrap material may comprise items such as gold 
Regarding claim 7, it is noted that Moskovcenko teaches that through use of acids which may primarily comprise phosphoric acid within the leaching solution, gold may be dissolved with high selectivity (P 11, L 10-17), as non-precious substrate material remains substantially undissolved (P 11, L 17-20). Taking this into consideration, it would be expected that the pregnant leach solution would contain minimal amounts of both copper and iron – although no explicit concentration of these elements is disclosed, it would be expected that a range which at least overlaps or potentially falls within the claimed ranges would occur, as they would trend towards 0 mg/L for each of copper and iron. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 8, the Examiner notes that there is no explicit teaching in either of Hirako of Moskovcenko that the pregnant leach solution contains at least 75% less copper than an otherwise identical leaching solution which contains a carboxylic acid rather than phosphoric acid. However, it is noted that as previously discussed, Moskovcenko teaches that through use of acids which may primarily comprise phosphoric acid within the leaching solution, gold may be dissolved with high selectivity (P 11, L 10-17), as non-precious substrate material remains substantially undissolved (P 11, L 17-20). Further, Moskovcenko does not teach any carboxylic acid as a 
Moreover, as the leaching solution taught by Hirako in view of Moskovcenko is substantially similar in composition to that of the leaching solution utilized in the claimed method, it is prima facie expected that they will exhibit the same properties.
Regarding claim 9, the Examiner notes that there is no explicit teaching in either of Hirako of Moskovcenko that the pregnant leach solution contains at least 75% less iron than an otherwise identical leaching solution which contains a carboxylic acid rather than phosphoric acid. However, it is noted that as previously discussed, Moskovcenko teaches that through use of acids which may primarily comprise phosphoric acid within the leaching solution, gold may be dissolved with high selectivity (P 11, L 10-17), as non-precious substrate material remains substantially undissolved (P 11, L 17-20). Further, Moskovcenko does not teach any carboxylic acid as a suitable substitute for phosphoric acid. As such, an ordinarily skilled artisan could have reasonably attributed the high selectivity of the leaching solution to the presence of phosphoric acid (or sulfuric acid). 
Moreover, as the leaching solution taught by Hirako in view of Moskovcenko is substantially similar in composition to that of the leaching solution utilized in the claimed method, it is prima facie expected that they will exhibit the same properties.
Regarding claim 10, Hirako teaches that the iodide salt material comprises sodium iodide and/or potassium iodide (3: 53-56); and the iodate salt material comprises sodium iodate and/or potassium iodate (3: 53-56).
It is noted that Hirako does not explicitly teach the presence of a chlorite salt material. However, as claim 1 requires the solution comprises an iodide salt material; an iodate salt material, or any combination thereof, and claim 10 does not specifically require the presence of a chlorite salt material, the lack of any such chlorite salt material does not preclude the prior art from satisfying the claim.
Regarding claim 11, Hirako teaches that the leaching solution (“anolyte”) has a total concentration of 1-5 mol/L of “Me” (3: 58-59), wherein “Me” represents K and/or Na, and “Me” may be found as both “MeI” [“Me”-iodide] and “MeIO3” [“Me”-iodate] (3: 53-56). Thus, for example, if Me is chosen to be sodium, the concentration of NaI and NaIO3 is 1-5 mol/L in total. The molar mass of NaI=149.89 g/mol and the molar mass of NaIO3= 197.891 g/mol. Thus, the total range of each permitted in terms of g/L is equal to NaI = 0-749.45 g/L and NaIO3 = 0-989.455 g/L. 
Since a minimum of at least 1 mol/L is required in total, the concentration taught by Hirako does not overlap with the claimed concentration of iodide salt material (5-90 g/L) and iodate/chlorite salt material (1-20 g/L) that is claimed. However, it is close. For example, 0.101 mol/L NaIO3 = 20 g/L NaIO3, and 0.899 mol/L NaI = 134.75 g/L. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Thus, absent nay showing of criticality or unexpected results regarding the claimed iodide salt and iodate salt material concentrations, a prima facie case of obviousness exists.
Regarding concentration of phosphoric acid, it is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A). Further, Moskovcenko teaches it is believed that the use of phosphoric acid in the leaching solution may result in passivation of base metals (e.g., via the formation of a base metal .

Claims 3 – 4, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 4859293 (“Hirako”) in view of WO 2015/130965 (“Moskovcenko”) as applied to claim 1, and further in view of US 2013/0276284 (“Brosseau”).
Regarding claim 3, Hirako teaches, prior to step (i), passing the aqueous-based leaching solution through an electrochemical (“electrolytic”) cell (2: 50-52; Fig. 1, #4).
Regarding the oxidation reduction potential (ORP), it would have been obvious to one of ordinary skill in the art that the current applied in Hirako would be sufficient to maintain the oxidation reduction potential of the treated barren solution to at least 540 mV, since the treated solution is regenerated to leach the precious metal/gold material.
Additionally, Brosseau teaches a method for recycling electronic materials which includes a process of removing gold form e-waste ([0116]). Brosseau teaches that the oxidation-reduction potential (ORP) of the leaching solution utilized is maintained between 100 and 900 mV, in order to minimize the dissolution of base metals ([0116], L 11-13).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Brosseau into Hirako, and maintain the ORP of the leaching solution between 100 and 900 mV. Doing so would minimize the dissolution of base metals e.g. non-precious metals.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of 
Regarding claim 4, Hirako teaches, prior to step (i), passing the aqueous-based leaching solution through an electrochemical (“electrolytic”) cell (2: 50-52; Fig. 1, #4).
Regarding the oxidation reduction potential (ORP), it would have been obvious to one of ordinary skill in the art that the current applied in Hirako would be sufficient to maintain the oxidation reduction potential of the treated barren solution to 540-650 mV, since the treated solution is regenerated to leach the precious metal/gold material.
Additionally, Brosseau teaches a method for recycling electronic materials which includes a process of removing gold form e-waste ([0116]). Brosseau teaches that the oxidation-reduction potential (ORP) of the leaching solution utilized is maintained between 100 and 900 mV, in order to minimize the dissolution of base metals ([0116], L 11-13).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Brosseau into Hirako, and maintain the ORP of the leaching solution between 100 and 900 mV. Doing so would minimize the dissolution of base metals e.g. non-precious metals.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the ORP range taught by Hirako in view of Moskovcenko and Brosseau (100-900 mV) encompasses the claimed ORP (540-650 mV).
Regarding claim 6, Hirako teaches (iii) removing the precious metal from the pregnant leach solution, thereby forming a barren leaching solution (12: 53-63).
Further, Hirako teaches regenerating the leaching solution by passing it through an electrochemical (“electrolytic”) cell (2: 50-52; 12: 60-63; Fig. 1, #4). Regarding the oxidation 
Additionally, Brosseau teaches a method for recycling electronic materials which includes a process of removing gold form e-waste ([0116]). Brosseau teaches that the oxidation-reduction potential (ORP) of the leaching solution utilized is maintained between 100 and 900 mV, in order to minimize the dissolution of base metals ([0116], L 11-13).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Brosseau into Hirako, and maintain the ORP of the leaching solution between 100 and 900 mV. Doing so would minimize the dissolution of base metals e.g. non-precious metals.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the ORP range taught by Hirako in view of Moskovcenko and Brosseau (100-900 mV) overlaps the claimed ORP (at least 540 mV).
Regarding claim 12, it is obvious that the oxygen reduction potential (ORP) of the leaching solution taught by Hirako falls within Applicant’s claimed range of 540-650 mV, or is in a range that overlaps Applicant’s claimed range, as Hirako teaches that prior to contacting with a gold-containing material, the leaching solution is regenerated by passing through an electrolytic cell (2: 50-52; Fig. 1, #4), and is thus capable of dissolving gold.
Additionally, Brosseau teaches a method for recycling electronic materials which includes a process of removing gold form e-waste ([0116]). Brosseau teaches that the oxidation-reduction 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Brosseau into Hirako, and maintain the ORP of the leaching solution between 100 and 900 mV. Doing so would minimize the dissolution of base metals e.g. non-precious metals.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the ORP range taught by Hirako in view of Moskovcenko and Brosseau (100-900 mV) encompasses the claimed ORP (540-650 mV).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 4859293 (“Hirako”) in view of WO 2015/130965 (“Moskovcenko”) and US 2013/0276284 (“Brosseau”) as applied to claim 4, and further in view of US 2003/0131787 (“Linares”).
Regarding claim 5, Hirako does not explicitly teach that the electrochemical cell comprises conductive diamond electrodes. Rather, Hirako teaches the use of plate-like electrodes made of unrefined gold, titanium or the like coated with a noble metal, or stainless steel ().
Linares teaches monocrystalline diamond material (Abstract). Linares teaches that the monocrystalline diamond material may be used as an electrode ([0062], L 13-14). Further, Linares teaches that single crystal diamond electrodes have a longer lifetime than polycrystalline diamond electrodes, can withstand several orders of magnitude higher current density than polycrystalline diamond can, and can also avoid the chance of catastrophic failure or measurable erosion which is observed in polycrystalline diamond electrodes ([0062], L 14-20). Further, it is noted that diamond electrodes have a lifetime that is many times that of conventional electrode materials such as 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Linares into Hirako, and utilize conductive monocrystalline diamond electrodes within the electrochemical (“electrolytic”) cell. These electrodes are resistant to corrosion in acidic or basic environments, have a lifetime that is many times that of conventional electrode materials such as graphite or stainless steel, and can withstand several orders of magnitude higher current density than polycrystalline diamond can, while also avoiding the chance of catastrophic failure or measurable erosion which is observed in polycrystalline diamond electrodes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735